Case 2:17-cv-02269-SHM-tmp Document 65 Filed 08/13/20 Page 1 of 2     PageID 399



                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                        )
 SHERNARD WALLACE,                      )
                                        )
          Plaintiff,                    )
                                        )
                                        )
 v.                                     )      No. 2:17-cv-02269
                                        )
 CHRISTOPHER BROWN AND                  )
 WILLIAM SMITH,                         )
                                        )
          Defendants.                   )
                                        )

                                    ORDER



          Before the Court is Plaintiff Shernard Wallace’s May 18,

2020 Motion for Subpoena.           (ECF No. 53.)        Wallace seeks the

production of medical records from a correctional facility and

a hospital.      (See id. at 1.)

          A subpoena requiring that a third party produce documents

is    a    discovery    device   that   must    comply   with   the   court’s

scheduling order.        See, e.g., Thomas v. City of Cleveland, 57 F.

App’x 652, 654 (6th Cir. 2003) (holding that district court acted

within its discretion in quashing subpoena that was served after

discovery deadline had passed).          On December 19, 2019, the Court

entered a Scheduling Order establishing a discovery deadline of

March 20, 2020.         (ECF No. 46.)       Wallace filed the Motion for
Case 2:17-cv-02269-SHM-tmp Document 65 Filed 08/13/20 Page 2 of 2   PageID 400



Subpoena after the discovery deadline had passed.             The Motion

for Subpoena is DENIED.



So ordered this 13th day of August, 2020.



                                    /s/ Samuel H. Mays, Jr.
                                  SAMUEL H. MAYS, JR.
                                  UNITED STATES DISTRICT JUDGE




                                     2
